            Case 1:16-cr-00649-SJ Document 70 Filed 03/18/20 Page 1 of 31 PageID #: 331
                                                       LAW OFFICE OF

                                           MICHAEL K. BACHRACH
                                              224 WEST 30TH STREET, SUITE 302
                                                    NEW YORK, N.Y. 10001
                                                          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐
                                           TEL. (212) 929‐0592  FAX. (866) 328‐1630


MICHAEL K. BACHRACH *                                                                          http://www.mbachlaw.com
* admitted in N.Y., MN and D.C.                                                                   michael@mbachlaw.com



                                                          March 18, 2020

         By ECF
         Copy to follow by email

         The Hon. Sterling Johnson Jr.
         United States District Court
         Eastern District of New York
         Cadman Plaza East
         Brooklyn, New York 11201

                                                          Re: United States v. Alexander Ndaula,
                                                          16 Cr. 649 (SJ)

         Dear Judge Johnson:

                 I represent Defendant Alexander Ndaula in the above-referenced matter and submit this
         short reply to the Government’s sentencing memorandum, dated, March 17, 2020 (Doc. No. 68),
         in the above-referenced matter.

                 At the outset the defense notes that the Government does not seek additional jail time for
         Mr. Ndaula and the parties are in agreement that he has already completed service of the 24-month
         term of imprisonment originally imposed by this Court in 2018. See Judgment, dated, February
         28, 2018 (Doc. No. 38), at 3-4; see also Amended Judgment, dated, April 11, 2018 (Doc. No. 47),
         at 3-4. The parties are also in agreement that Mr. Ndaula’s previously imposed term of supervised
         release began when he was released from BOP custody and transferred to ICE detention on August
         21, 2018, approximately 16 months ago. See BOP Inmate Data Form (annexed to Defendant’s
         Sentencing Memorandum, dated, March 13, 2020 [Doc. No. 66], as “Exhibit A”).

                 The only dispute that remains is whether this Court can or should re-sentence Mr. Ndaula
         to any additional period of supervised release. The Government seeks additional supervised
         release based upon a theory that has never been approved in this District or anywhere in this
         Circuit, and, for the reasons that follow, should be rejected by this Court as well.

                 The Government’s proposed form of sentencing discretion is creative but is not based in
         the reality of how sentences are imposed within this District or anywhere in this Circuit for
         violations of supervised release. As this Court is aware, within this District and this Circuit
         sentencing courts as a practice do not impose segregated sentences in the manner suggested by the
         Government. To the contrary, sentencing courts in this District and this Circuit consider whether
         Case 1:16-cr-00649-SJ Document 70 Filed 03/18/20 Page 2 of 31 PageID #: 332
The Hon. Sterling Johnson Jr.
March 18, 2020
Page 2 of 5

       each violation of supervised release should be sentenced the same or differently from each other,
       not whether – in underlying multi-count cases – a different VOSR sentence should be imposed in
       relation to each underlying count of conviction.

               For starters, it is the “breach of trust” that is punished by a supervised release violation, not
       the prior counts of criminal conviction. See U.S.S.G. Ch. 7, Part A, Intro., Cmt. 3(b) (“at
       revocation the court should sanction primarily the defendant’s breach of trust, while taking into
       account, to a limited degree, the seriousness of the underlying violation and the criminal history
       of the violator”) (emphasis added). How then could the breach of trust be different in relation to
       one underlying count of conviction but not the other? It can’t.

               The Government’s argument makes even less sense when one looks at Mr. Ndaula’s
       underlying criminal convictions. On September 30, 2014, Mr. Ndaula pleaded guilty, pursuant to
       a plea agreement, to both counts of his Indictment, which charged him in the District of
       Massachusetts with Conspiracy to Commit Wire Fraud, in violation of 18 U.S.C. § 1349, and Wire
       Fraud, in violation of 18 U.S.C. § 1343. See Indictment, dated, July 10, 2013, United States v.
       Ndaula, 13 Cr. 40016 (TSH) (D.Mass.) (annexed hereto as, “Reply Exhibit A”). Both counts
       related to overlapping conduct. In sum and substance Count 1 alleged:

                       A major purpose and objective of the conspiracy charged in Count
                       One was to obtain money by facilitating the fraudulent purchase and
                       sale of real estate, including but not limited to facilitating the use of
                       false statements on loan applications, and the use of other
                       misrepresentations, to induce mortgage lenders to lend money for
                       the purpose of real property.

                       Another purpose of the conspiracy charged in Count One was to
                       profit from the fraudulently purchased properties, including but not
                       necessarily limited to leasing the properties to third parties for
                       monthly rent.

       Reply Exhibit A at 3 ¶¶ 11-12. Count 2 charged Mr. Ndaula with a specific instance in which he
       was alleged to fraudulently purchase property in Worcester, Massachusetts. See Reply Exhibit A
       at 12 ¶¶ 43-44.

              For this conduct the Honorable Timothy S. Hillman, United States District Court Judge for
       the District of Massachusetts, sentenced Mr. Ndaula to two concurrent terms of 21-months
       imprisonment to be followed by two concurrent terms of 3 years supervised release. See
       Judgment, filed, August 18, 2015, United States v. Ndaula, 13 Cr. 40016 (TSH) (D.Mass.), at 2-3
       (annexed hereto as, “Reply Exhibit B”).

              Since the sentences for the underlying counts of conviction were each imposed
       concurrently in all respects, it would be completely unreasonable to impose consecutive VOSR
       sentences in relation to each underlying count. Indeed, outside of proposing consecutive
       sentencing as a means of re-attaining a sentence that the Second Circuit has already remanded for
         Case 1:16-cr-00649-SJ Document 70 Filed 03/18/20 Page 3 of 31 PageID #: 333
The Hon. Sterling Johnson Jr.
March 18, 2020
Page 3 of 5

       plain error, the Government has offered no basis for justifying why Mr. Ndaula’s VOSR sentence
       should be treated differently in relation to each of the two underlying counts of conviction.

               Stated another way, Judge Hillman concluded that the sentences for both counts of
       conviction should run concurrently. See Reply Exhibit B at 2-3. This Court likewise concluded the
       sentences for Mr. Ndaula’s violations of supervised release should all run concurrently as well.
       See Judgment (Doc. No. 38), at 3-4; Amended Judgment (Doc. No. 47), at 3-4; see also Transcript
       of Sentencing Hearing, dated, January 18, 2018 (hereinafter cited as, “S.Tr.”), at 2-5. And, just as
       importantly, when Mr. Ndaula was previously sentenced by this Court the Government likewise
       did not seek a consecutive sentence. See S.Tr. 2-5. Since this Court previously determined that a
       fully concurrent sentence was reasonable, but not greater than necessary, to serve the purposes of
       sentencing, the “parsimony clause” of 18 U.S.C. § 3553(a) precludes this Court from imposing
       what would be in effect a more severe (i.e., lengthier) sentence. See United States v. Dorvee, 616
       F.3d 174, 184 (2d Cir. 2010) (“Plainly, if a district court were explicitly to conclude that two
       sentences equally served the statutory purpose of § 3553, it could not ... impose the higher.”),
       quoting, United States v. Ministro–Tapia, 470 F.3d 137, 142 (2d Cir. 2006).

               Finally, as discussed in Defendant’s Sentencing Memorandum, Mr. Ndaula has already
       served the maximum sentence permissible. See Def. Sent. Memo. (Doc. No. 66) at 3-5. Wire
       fraud and conspiracy to commit wire fraud, in violation of 18 U.S.C. §§ 1343, 1349, respectively,
       are both Class C felonies. See 18 U.S.C. § 3559(a)(3) (“An offense that is not specifically
       classified by a letter grade in the section defining it, is classified if the maximum term of
       imprisonment authorized is … less than twenty-five years but ten or more years, as a Class C
       felony[.]”). The maximum term of supervised release that may be imposed for a Class C felony
       is three years. See 18 U.S.C. § 3583(b)(2). However, that term is reduced by “any term of
       imprisonment that was imposed upon revocation of supervised release.” 18 U.S.C. § 3583(h)
       (emphasis added).

              As discussed by the Second Circuit in United States v. Rodriguez, 775 F.3d 533 (2d Cir.
       2014), a case involving a second revocation of supervised release but nonetheless explaining the
       point well:

                      Pursuant to our interpretation of 18 U.S.C. § 3583(h), his term of
                      supervised release must be reduced by “any term of imprisonment”
                      thereafter imposed upon revocation of his supervised release, which
                      adds up to two years and 128 days (two years from the 2012 sentence
                      plus 128 days from the 2013 sentence). Thus, the maximum term of
                      supervised release that the District Court could impose on
                      Rodriguez in connection with his most recent violation is 237 days,
                      or three years minus two years and 128 days. By imposing a term of
                      supervised release of one year, the District Court’s sentence
                      exceeded by 128 days the 237-day supervised release term still
                      available under the statutory maximum for Rodriguez’s offenses.
                      This constitutes plain error.
         Case 1:16-cr-00649-SJ Document 70 Filed 03/18/20 Page 4 of 31 PageID #: 334
The Hon. Sterling Johnson Jr.
March 18, 2020
Page 4 of 5

       Rodriguez, 775 F.3d at 537. Because the statutory maximum term of supervised release for Mr.
       Ndaula’s original counts of conviction was three years, see 18 U.S.C. § 3583(b)(2), after
       revocation of those terms this Court is not permitted to exceed an aggregate term of three years
       when sentencing Mr. Ndaula to a new term of imprisonment and new term of supervised release.
       See 18 U.S.C. § 3583(h).

               Here, this Court originally sentenced Mr. Ndaula to 24 months imprisonment followed by
       two years of supervised release (i.e., a total aggregate sentence of 4 years), which the Second
       Circuit reversed since it exceeded the maximum aggregate term of three years. See United States
       v. Ndaula, Docket No. 18-636, 784 Fed.App’x 50, 51 (Mem) (2d Cir. November 15, 2019)
       (footnotes omitted). As a result of the VOSR sentenced previously imposed by this Court,
       however, Mr. Ndaula ended up completing the terms of his imprisonment, after which he was
       released from BOP custody and immediately detained by ICE, which then detained Mr. Ndaula
       for an additional 16 months.

               “The government does not dispute the proposition advanced in the defendant’s
       sentencing submission …. that a term of supervised release begins to run after a defendant has
       been released from BOP custody and is not tolled if that defendant is subsequently detained in
       ICE custody.” Gov’t Sent. Memo. (Doc. No. 68) at 4 n.2. As a result, the Government’s
       position concedes that all 16 months served by Mr. Ndaula in ICE custody counts towards his
       fulfillment of any the terms of his supervised release. See Abimobola v. United States, 369 F.
       Supp. 2d 249, 253 (EDNY 2005) (Gershon, J.); Douglas v. United States, Docket No. 08 Cv. 4728
       (FB), 2009 WL 1322328, at *1 (EDNY May 13, 2009) (Block, J.); Dong Cai v. United States,
       Docket No. 13 Cv. 3617 (ARR), 2013 WL 5934314, at *3 (EDNY Nov. 1, 2013) (Ross, J.); United
       States v. Wint, Docket No. 12 Cr. 85 (JGM), 2017 WL 1901674, at *4 (D.Vt. Feb. 3, 2017), report
       and recommendation adopted, Docket No. 12 Cr. 85 (JGM), 2017 WL 1900284 (D.Vt. May 9,
       2017); Hassoun v. Searls, Docket No. 19 Cv. 370 (EAW), 2019 WL 6798903, at *4 (WDNY Dec.
       13, 2019); see also United States v. Garcia-Rodriguez, 640 F.3d 129, 132-34 (5th Cir. 2011)
       (expressly holding that a defendant’s term of supervised release commences immediately upon his
       transfer from BOP custody to ICE detention); United States v. Bussey, 745 F.3d 631, 633 (2d Cir.
       2014) (recognizing in dicta that “the Fifth Circuit ruled that supervision was not tolled during
       administrative detention pending deportation”).

               Therefore, since Mr. Ndaula has already completed the terms of his 24-month sentence of
       imprisonment and also served approximately 16 months of supervised release, Mr. Ndaula has
       already served an aggregate sentence greater than the three-year aggregate sentence that this Court
       may now impose. See 18 U.S.C. §§ 3583(b)(2), 3583(h). Accordingly, a sentence of time served
       is required and the Government’s attempt to contort the sentencing process in a manner never
       before adopted by any judge in this District or this Circuit should be rejected out of hand.

               Accordingly, for all of the reasons discussed herein as well as those addressed in
       Defendant’s Sentencing Memorandum, dated, March 13, 2020 (Doc. No. 66), this Court should
       re-sentence Mr. Ndaula to a sentence of “time served”.

              As always, we thank Your Honor for his time and consideration.
         Case 1:16-cr-00649-SJ Document 70 Filed 03/18/20 Page 5 of 31 PageID #: 335
The Hon. Sterling Johnson Jr.
March 18, 2020
Page 5 of 5


                                               Respectfully submitted,



                                               Michael K. Bachrach
                                               Attorney for Defendant Alexander Ndaula

       Attachments

       cc:    AUSA F. Turner Buford (by ECF)
Case 1:16-cr-00649-SJ Document 70 Filed 03/18/20 Page 6 of 31 PageID #: 336




                   Reply Exhibit A
Case 1:16-cr-00649-SJ
      Case 4:13-cr-40016-TSH
                      Document
                             Document
                               70 Filed103/18/20
                                          Filed 07/10/13
                                                  Page 7 of
                                                         Page
                                                            31 PageID
                                                               1 of 14 #: 337
Case 1:16-cr-00649-SJ
      Case 4:13-cr-40016-TSH
                      Document
                             Document
                               70 Filed103/18/20
                                          Filed 07/10/13
                                                  Page 8 of
                                                         Page
                                                            31 PageID
                                                               2 of 14 #: 338
Case 1:16-cr-00649-SJ
      Case 4:13-cr-40016-TSH
                      Document
                             Document
                               70 Filed103/18/20
                                          Filed 07/10/13
                                                  Page 9 of
                                                         Page
                                                            31 PageID
                                                               3 of 14 #: 339
Case 1:16-cr-00649-SJ
       Case 4:13-cr-40016-TSH
                       DocumentDocument
                                70 Filed 103/18/20
                                             Filed 07/10/13
                                                     Page 10Page
                                                            of 31 4PageID
                                                                    of 14 #: 340
Case 1:16-cr-00649-SJ
       Case 4:13-cr-40016-TSH
                       DocumentDocument
                                70 Filed 103/18/20
                                             Filed 07/10/13
                                                     Page 11Page
                                                            of 31 5PageID
                                                                    of 14 #: 341
Case 1:16-cr-00649-SJ
       Case 4:13-cr-40016-TSH
                       DocumentDocument
                                70 Filed 103/18/20
                                             Filed 07/10/13
                                                     Page 12Page
                                                            of 31 6PageID
                                                                    of 14 #: 342
Case 1:16-cr-00649-SJ
       Case 4:13-cr-40016-TSH
                       DocumentDocument
                                70 Filed 103/18/20
                                             Filed 07/10/13
                                                     Page 13Page
                                                            of 31 7PageID
                                                                    of 14 #: 343
Case 1:16-cr-00649-SJ
       Case 4:13-cr-40016-TSH
                       DocumentDocument
                                70 Filed 103/18/20
                                             Filed 07/10/13
                                                     Page 14Page
                                                            of 31 8PageID
                                                                    of 14 #: 344
Case 1:16-cr-00649-SJ
       Case 4:13-cr-40016-TSH
                       DocumentDocument
                                70 Filed 103/18/20
                                             Filed 07/10/13
                                                     Page 15Page
                                                            of 31 9PageID
                                                                    of 14 #: 345
Case 1:16-cr-00649-SJ
      Case 4:13-cr-40016-TSH
                      Document
                             Document
                               70 Filed103/18/20
                                          Filed 07/10/13
                                                   Page 16Page
                                                           of 3110
                                                                 PageID
                                                                   of 14 #: 346
Case 1:16-cr-00649-SJ
      Case 4:13-cr-40016-TSH
                      Document
                             Document
                               70 Filed103/18/20
                                          Filed 07/10/13
                                                   Page 17Page
                                                           of 3111
                                                                 PageID
                                                                   of 14 #: 347
Case 1:16-cr-00649-SJ
      Case 4:13-cr-40016-TSH
                      Document
                             Document
                               70 Filed103/18/20
                                          Filed 07/10/13
                                                   Page 18Page
                                                           of 3112
                                                                 PageID
                                                                   of 14 #: 348
Case 1:16-cr-00649-SJ
      Case 4:13-cr-40016-TSH
                      Document
                             Document
                               70 Filed103/18/20
                                          Filed 07/10/13
                                                   Page 19Page
                                                           of 3113
                                                                 PageID
                                                                   of 14 #: 349
Case 1:16-cr-00649-SJ
      Case 4:13-cr-40016-TSH
                      Document
                             Document
                               70 Filed103/18/20
                                          Filed 07/10/13
                                                   Page 20Page
                                                           of 3114
                                                                 PageID
                                                                   of 14 #: 350
Case 1:16-cr-00649-SJ Document 70 Filed 03/18/20 Page 21 of 31 PageID #: 351




                   Reply Exhibit B
               Case 1:16-cr-00649-SJ
                     Case 4:13-cr-40016-TSH
                                      Document
                                            Document
                                               70 Filed144
                                                        03/18/20
                                                            Filed 08/18/15
                                                                   Page 22 of
                                                                            Page
                                                                              31 PageID
                                                                                  1 of 10 #: 352
 2AO 245B(05-MA)           (Rev. 06/05) Judgment in a Criminal Case
                            Sheet 1 - D. Massachusetts - 10/05



                                         UNITED STATES DISTRICT COURT
                                                            District of Massachusetts
           UNITED STATES OF AMERICA                                         JUDGMENT IN A CRIMINAL CASE
                              V.
                   Alexander Ndaula                                        Case Number: 4: 13 CR 40016                      - 01 - TSH
                                                                           USM Number: 17953-265
                                                                            Joan Fund
                                                                           Defendant’s Attorney
                                                                                                                        Additional documents attached




 THE DEFENDANT:
 ✔ pleaded guilty to count(s)
                                      1-2
    pleaded nolo contendere to count(s)
    which was accepted by the court.
    was found guilty on count(s)
    after a plea of not guilty.

 The defendant is adjudicated guilty of these offenses:                                              Additional Counts - See continuation page

 Title & Section                   Nature of Offense                                                           Offense Ended             Count
18 USC § 1349                Conspiracy to Commit Wire Fraud                                                     02/28/10                   1
18 USC § 1343                Wire Fraud                                                                          07/18/08                   2




        The defendant is sentenced as provided in pages 2 through                 10      of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
    The defendant has been found not guilty on count(s)
    Count(s)                                                    is     are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
 the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                             07/28/15
                                                                           Date of Imposition of Judgment

                                                                             /s/ Timothy S. Hillman
                                                                           Signature of Judge

                                                                             The Honorable Timothy S. Hillman
                                                                             U.S. District Judge
                                                                           Name and Title of Judge

                                                                             8/18/15
                                                                           Date
              Case 1:16-cr-00649-SJ
                    Case 4:13-cr-40016-TSH
                                     Document
                                           Document
                                              70 Filed144
                                                       03/18/20
                                                           Filed 08/18/15
                                                                  Page 23 of
                                                                           Page
                                                                             31 PageID
                                                                                 2 of 10 #: 353
2AO 245B(05-MA)       (Rev. 06/05) Judgment in a Criminal Case
                      Sheet 2 - D. Massachusetts - 10/05


                                                                                                       Judgment — Page   2   of   10
DEFENDANT: Alexander Ndaula
CASE NUMBER: 4: 13 CR 40016 - 01                            - TSH

                                                                 IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of:                   month(s)
                         21
    This term consists of terms of 21 months on Counts 1-2, to be served concurrently.


        The court makes the following recommendations to the Bureau of Prisons:




     ✔ The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:
              at                                   G a.m.         G   p.m.       on                                      .
              as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

              before 2 p.m. on                                               .

              as notified by the United States Marshal.

              as notified by the Probation or Pretrial Services Office.


                                                                      RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                            to

a                                                    , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                             By
                                                                                                 DEPUTY UNITED STATES MARSHAL
              Case 1:16-cr-00649-SJ
                    Case 4:13-cr-40016-TSH
                                     Document
                                           Document
                                              70 Filed144
                                                       03/18/20
                                                           Filed 08/18/15
                                                                  Page 24 of
                                                                           Page
                                                                             31 PageID
                                                                                 3 of 10 #: 354
2AO 245B(05-MA)        (Rev. 06/05) Judgment in a Criminal Case
                      Sheet 3 - D. Massachusetts - 10/05


                                                                                                   Judgment—Page              3     of        10
DEFENDANT:   Alexander Ndaula
CASE NUMBER: 4: 13 CR 40016 - 01                              - TSH
                                                          SUPERVISED RELEASE                                            ✔   See continuation page

Upon release from imprisonment, the defendant shall be on supervised release for a term of :                 3 year(s)
 This term consists of terms of 3 years on Counts 1-2, to be served concurrently.

     The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons.
The defendant shall not commit another federal, state or local crime.
The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter, not to exceed 104 tests per year, as directed by the probation officer.
       The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of
       future substance abuse. (Check, if applicable.)
 ✔     The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if applicable.)
 ✔     The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)
       The defendant shall register with the state sex offender registration agency in the state where the defendant resides, works, or is a
       student, as directed by the probation officer. (Check, if applicable.)
       The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)
    If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with the
Schedule of Payments sheet of this judgment.
     The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional conditions
on the attached page.

                                       STANDARD CONDITIONS OF SUPERVISION
  1)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
  2)    the defendant shall report to the probation officer and shall submit a truthful and complete written report within the first five days of
        each month;
  3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
  4)    the defendant shall support his or her dependents and meet other family responsibilities;
  5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
        acceptable reasons;
  6)    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
  7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
        controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
  8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
  9)    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a
        felony, unless granted permission to do so by the probation officer;
 10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any
        contraband observed in plain view of the probation officer;
 11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
 12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
        permission of the court; and
 13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal
        record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
        defendant’s compliance with such notification requirement.
            Case 1:16-cr-00649-SJ
AO 245B(05-MA)   Case 4:13-cr-40016-TSH       Document
                 (Rev. 06/05) Judgment in a Criminal Case
                                                          Document
                                                            70 Filed144
                                                                     03/18/20
                                                                         Filed           08/18/15
                                                                                          Page 25 of
                                                                                                   Page
                                                                                                     31 PageID
                                                                                                         4 of 10 #: 355
                   Sheet 4A - Continuation Page - Supervised Release/Probation -10/05

                                                                                                Judgment—Page    4   of   10
DEFENDANT:   Alexander Ndaula
CASE NUMBER: 4: 13 CR 40016 - 01                            - TSH

                        ADDITIONAL                 ✔   SUPERVISED RELEASE                    PROBATION TERMS

      1. The defendant is prohibited from possessing a firearm, destructive device, or other dangerous weapon.

      2. The defendant is to pay the balance of any restitution imposed according to a Court-ordered repayment
      schedule.

      3. The defendant is prohibited from incurring new credit charges or opening additional lines of credit without
      the approval of the Probation Office while any financial obligations remain outstanding.

      4. The defendant is to provide the Probation Office access to any requested financial information, which may
      be shared with the Financial Litigation Unit of the U.S. Attorney’s Office.

      5. The defendant is to participate in a program for substance abuse counseling as directed by the Probation
      Office, which program may include testing, not to exceed 104 drug tests per year to determine whether the
      defendant has reverted to the use of alcohol or drugs. The defendant shall be required to contribute to the
      costs of services for such treatment based on the ability to pay or availability of third-party payment




                        Continuation of Conditions of                      ✔   Supervised Release    Probation

       6. The defendant is to participate in a mental health treatment program as directed by the Probation Office.
       The defendant shall be required to contribute to the costs of services for such treatment based on the ability to
       pay or availability of thirdparty payment.

       7. If ordered deported, the defendant is to leave the United States and is not to return without prior permission
       of the Secretary of the Department of Homeland Security.

       8. The defendant shall use his true name and is prohibited from the use of any false identifying information
       which includes, but is not limited to, any aliases, false dates of birth, false social security numbers, and
       incorrect places of birth.
             Case 1:16-cr-00649-SJ
 2AO 245B(05-MA)   Case 4:13-cr-40016-TSH       Document
                  (Rev. 06/05) Judgment in a Criminal Case
                                                           Document
                                                             70 Filed144
                                                                      03/18/20
                                                                          Filed                        08/18/15
                                                                                                        Page 26 of
                                                                                                                 Page
                                                                                                                   31 PageID
                                                                                                                       5 of 10 #: 356
                       Sheet 5 - D. Massachusetts - 10/05

                                                                                                              Judgment — Page       5     of      10
              Alexander Ndaula
 DEFENDANT:
 CASE NUMBER: 4: 13 CR 40016 - 01                                  - TSH
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                                               Fine                                 Restitution
 TOTALS            $                $200.00                                 $                                    $         $237,094.30


      The determination of restitution is deferred until                   . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

  ✔   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                  Total Loss*                               Restitution Ordered                   Priority or Percentage

GMAC                                                  $100,739.00                                     $100,739.00
Fannie Mae                                              $50,295.00                                     $50,295.00
HUD                                                     $86,060.30                                     $86,060.30




                                                                                                                                        See Continuation
                                                                                                                                        Page
 TOTALS                              $                             $0.00           $                        $0.00

       Restitution amount ordered pursuant to plea agreement $

       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

       The court determined that the defendant does not have the ability to pay interest and it is ordered that:
           the interest requirement is waived for the                 fine             restitution.
           the interest requirement for the                 fine           restitution is modified as follows:


 * Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
 September 13, 1994, but before April 23, 1996.
            Case 1:16-cr-00649-SJ
2AO 245B(05-MA)   Case 4:13-cr-40016-TSH       Document
                 (Rev. 06/05) Judgment in a Criminal Case
                                                          Document
                                                            70 Filed144
                                                                     03/18/20
                                                                         Filed               08/18/15
                                                                                              Page 27 of
                                                                                                       Page
                                                                                                         31 PageID
                                                                                                             6 of 10 #: 357
                      Sheet 6 - D. Massachusetts - 10/05
                                                                                                     Judgment — Page            6   of       10
                       Alexander Ndaula
DEFENDANT:
CASE NUMBER: 4: 13 CR 40016                           - 01      - TSH

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A         Lump sum payment of $                                  due immediately, balance due

                not later than                                      , or
                in accordance                 C,           D,         E, or   G    F below; or

B     ✘ Payment to begin immediately (may be combined with                    C,          D, or      F below); or

C         Payment in equal                    (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                       (e.g., months or years), to commence                 (e.g., 30 or 60 days) after the date of this judgment; or

D         Payment in equal                    (e.g., weekly, monthly, quarterly) installments of $                     over a period of
                       (e.g., months or years), to commence                 (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E         Payment during the term of supervised release will commence within                 (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F         Special instructions regarding the payment of criminal monetary penalties:
     Payment of the restitution shall begin immediately according to a court-ordered repayment schedule. All
     restitution payments shall be made to the Clerk, U.S. District Court for transfer to the identified victims. The
     defendant shall notify the United States Attorney for this district within 30 days of any change of mailing or
     residence address that occurs while any portion of the restitution remains unpaid.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



                                                                                                                                    See Continuation
     Joint and Several
                                                                                                                                    Page
     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




     The defendant shall pay the cost of prosecution.

     The defendant shall pay the following court cost(s):

     The defendant shall forfeit the defendant’s interest in the following property to the United States:

    The Court grants the United States’ motion for entry of a preliminary order of forfeiture.


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
AO 245B
              Case 1:16-cr-00649-SJ
                    Case 4:13-cr-40016-TSH
                                     Document
          (Rev. 06/05) Criminal Judgment
                                           Document
                                              70 Filed144
                                                       03/18/20
                                                           Filed 08/18/15
                                                                  Page 28 of
                                                                           Page
                                                                             31 PageID
                                                                                 7 of 10 #: 358
          Attachment (Page 1) — Statement of Reasons - D. Massachusetts - 10/05

                                                                                                                           Judgment — Page 7 of                   10
DEFENDANT:   Alexander Ndaula
CASE NUMBER: 4: 13 CR 40016 - 01                                 - TSH
DISTRICT:     MASSACHUSETTS
                                                         STATEMENT OF REASONS

I     COURT FINDINGS ON PRESENTENCE INVESTIGATION REPORT

      A   G       The court adopts the presentence investigation report without change.

      B   ✔
          G       The court adopts the presentence investigation report with the following changes.
                  (Check all that apply and specify court determination, findings, or comments, referencing paragraph numbers in the presentence report, if applicable.)
                  (Use Section VIII if necessary.)

          1       G    Chapter Two of the U.S.S.G. Manual determinations by court (including changes to base offense level, or
                       specific offense characteristics):



          2       ✔
                  G    Chapter Three of the U.S.S.G. Manual determinations by court (including changes to victim-related adjustments,
                       role in the offense, obstruction of justice, multiple counts, or acceptance of responsibility):

                           Court grants a -2 role reduction under U.S.S.G. § 3B1.2(b).
          3       G    Chapter Four of the U.S.S.G. Manual determinations by court (including changes to criminal history category or
                       scores, career offender, or criminal livelihood determinations):



          4       G    Additional Comments or Findings (including comments or factual findings concerning certain information in the
                       presentence report that the Federal Bureau of Prisons may rely on when it makes inmate classification, designation,
                       or programming decisions):



      C   G       The record establishes no need for a presentence investigation report pursuant to Fed.R.Crim.P. 32.

II    COURT FINDING ON MANDATORY MINIMUM SENTENCE (Check all that apply.)

      A   ✔
          G       No count of conviction carries a mandatory minimum sentence.

      B   G       Mandatory minimum sentence imposed.

      C   G       One or more counts of conviction alleged in the indictment carry a mandatory minimum term of imprisonment, but the
                  sentence imposed is below a mandatory minimum term because the court has determined that the mandatory minimum
                  does not apply based on

                  G    findings of fact in this case
                  G    substantial assistance (18 U.S.C. § 3553(e))
                  G    the statutory safety valve (18 U.S.C. § 3553(f))




III   COURT DETERMINATION OF ADVISORY GUIDELINE RANGE (BEFORE DEPARTURES):
                                  14
      Total Offense Level:
      Criminal History Category:  III
      Imprisonment Range:      21         to 27      months
      Supervised Release Range: 1               to 3         years
      Fine Range: $ 4,000             to $ 40,000
      ✔ Fine waived or below the guideline range because of inability to pay.
      G
                 Case 1:16-cr-00649-SJ
                       Case 4:13-cr-40016-TSH
                                        Document
AO 245B (05-MA) (Rev. 06/05) Criminal Judgment
                                              Document
                                                 70 Filed144
                                                          03/18/20
                                                              Filed 08/18/15
                                                                     Page 29 of
                                                                              Page
                                                                                31 PageID
                                                                                    8 of 10 #: 359
                Attachment (Page 2) — Statement of Reasons - D. Massachusetts - 10/05

                                                                                                                             Judgment — Page 8 of                   10
DEFENDANT: Alexander Ndaula
CASE NUMBER: 4: 13 CR 40016 - 01                                   - TSH
DISTRICT:     MASSACHUSETTS
                                                            STATEMENT OF REASONS
IV    ADVISORY GUIDELINE SENTENCING DETERMINATION (Check only one.)

      A    ✔
           G           The sentence is within an advisory guideline range that is not greater than 24 months, and the court finds no reason to depart.

      B      G         The sentence is within an advisory guideline range that is greater than 24 months, and the specific sentence is imposed for these reasons.
                       (Use Section VIII if necessary.)


      C      G         The court departs from the advisory guideline range for reasons authorized by the sentencing guidelines manual.
                       (Also complete Section V.)

      D      G         The court imposed a sentence outside the advisory sentencing guideline system. (Also complete Section VI.)


V     DEPARTURES AUTHORIZED BY THE ADVISORY SENTENCING GUIDELINES (If applicable.)
      A The sentence imposed departs (Check only one.):
        G below the advisory guideline range
        G above the advisory guideline range
      B      Departure based on (Check all that apply.):
             1              Plea Agreement (Check all that apply and check reason(s) below.):
                            G 5K1.1 plea agreement based on the defendant’s substantial assistance
                            G 5K3.1 plea agreement based on Early Disposition or “Fast-track” Program
                            G binding plea agreement for departure accepted by the court
                            G plea agreement for departure, which the court finds to be reasonable
                            G plea agreement that states that the government will not oppose a defense departure motion.
             2              Motion Not Addressed in a Plea Agreement (Check all that apply and check reason(s) below.):
                            G 5K1.1 government motion based on the defendant’s substantial assistance
                            G 5K3.1 government motion based on Early Disposition or “Fast-track” program
                            G government motion for departure
                            G defense motion for departure to which the government did not object
                            G defense motion for departure to which the government objected
             3              Other
                            G   Other than a plea agreement or motion by the parties for departure (Check reason(s) below.):

       C         Reason(s) for Departure (Check all that apply other than 5K1.1 or 5K3.1.)

G    4A1.3        Criminal History Inadequacy               G    5K2.1     Death                                   G     5K2.11 Lesser Harm
G    5H1.1        Age                                       G    5K2.2     Physical Injury                         G     5K2.12 Coercion and Duress
G    5H1.2        Education and Vocational Skills           G    5K2.3     Extreme Psychological Injury            G     5K2.13 Diminished Capacity
G    5H1.3        Mental and Emotional Condition            G    5K2.4     Abduction or Unlawful Restraint         G     5K2.14 Public Welfare
G    5H1.4        Physical Condition                        G    5K2.5     Property Damage or Loss                 G     5K2.16 Voluntary Disclosure of Offense
G    5H1.5        Employment Record                         G    5K2.6     Weapon or Dangerous Weapon              G     5K2.17 High-Capacity, Semiautomatic Weapon
G    5H1.6        Family Ties and Responsibilities          G    5K2.7     Disruption of Government Function       G     5K2.18 Violent Street Gang
G    5H1.11       Military Record, Charitable Service,      G    5K2.8     Extreme Conduct                         G     5K2.20 Aberrant Behavior
                  Good Works                                G    5K2.9     Criminal Purpose                        G     5K2.21 Dismissed and Uncharged Conduct
G    5K2.0        Aggravating or Mitigating Circumstances   G    5K2.10    Victim’s Conduct                        G     5K2.22 Age or Health of Sex Offenders
                                                                                                                   G     5K2.23 Discharged Terms of Imprisonment
                                                                                                                   G     Other guideline basis (e.g., 2B1.1 commentary)

       D         Explain the facts justifying the departure. (Use Section VIII if necessary.)
              Case 1:16-cr-00649-SJ
                    Case 4:13-cr-40016-TSH
                                     Document
                                           Document
                                              70 Filed144
AO 245B ( 05-MA) (Rev. 06/05) Criminal Judgment
                                                       03/18/20
                                                           Filed 08/18/15
                                                                  Page 30 of
                                                                           Page
                                                                             31 PageID
                                                                                 9 of 10 #: 360
                 Attachment (Page 3) — Statement of Reasons - D. Massachusetts 10/05

             Alexander Ndaula                                                                                                Judgment — Page 9 of                    10
DEFENDANT:
CASE NUMBER: 4: 13 CR 40016 - 01                                   - TSH
DISTRICT:     MASSACHUSETTS
                                                           STATEMENT OF REASONS
VI    COURT DETERMINATION FOR SENTENCE OUTSIDE THE ADVISORY GUIDELINE SYSTEM
      (Check all that apply.)
      A      The sentence imposed is (Check only one.):
             G below the advisory guideline range
             G above the advisory guideline range
      B      Sentence imposed pursuant to (Check all that apply.):
             1          Plea Agreement (Check all that apply and check reason(s) below.):
                        G       binding plea agreement for a sentence outside the advisory guideline system accepted by the court
                        G       plea agreement for a sentence outside the advisory guideline system, which the court finds to be reasonable
                        G       plea agreement that states that the government will not oppose a defense motion to the court to sentence outside the advisory guideline
                                system

             2          Motion Not Addressed in a Plea Agreement (Check all that apply and check reason(s) below.):
                        G       government motion for a sentence outside of the advisory guideline system
                        G       defense motion for a sentence outside of the advisory guideline system to which the government did not object
                        G       defense motion for a sentence outside of the advisory guideline system to which the government objected

             3          Other
                        G       Other than a plea agreement or motion by the parties for a sentence outside of the advisory guideline system (Check reason(s) below.):

      C      Reason(s) for Sentence Outside the Advisory Guideline System (Check all that apply.)

             G   the nature and circumstances of the offense and the history and characteristics of the defendant pursuant to 18 U.S.C. § 3553(a)(1)
             G   to reflect the seriousness of the offense, to promote respect for the law, and to provide just punishment for the offense (18 U.S.C. § 3553(a)(2)(A))
             G   to afford adequate deterrence to criminal conduct (18 U.S.C. § 3553(a)(2)(B))
             G   to protect the public from further crimes of the defendant (18 U.S.C. § 3553(a)(2)(C))
             G   to provide the defendant with needed educational or vocational training, medical care, or other correctional treatment in the most effective manner
                 (18 U.S.C. § 3553(a)(2)(D))
             G   to avoid unwarranted sentencing disparities among defendants (18 U.S.C. § 3553(a)(6))
             G   to provide restitution to any victims of the offense (18 U.S.C. § 3553(a)(7))


      D      Explain the facts justifying a sentence outside the advisory guideline system. (UseSection VIII if necessary.)
AO 245B ( 05-MA) (Rev. 06/05) Criminal Judgment
              Case     1:16-cr-00649-SJ
                       Case 4:13-cr-40016-TSH       Document    Document
                                                                    70 Filed      14403/18/20
                 Attachment (Page 4) — Statement of Reasons - D. Massachusetts - 10/05
                                                                                        Filed 08/18/15
                                                                                               Page 31                    of
                                                                                                                          Page
                                                                                                                             31 PageID
                                                                                                                                10 of 10#: 361
                       Alexander Ndaula                                                                                    Judgment — Page 10 of                   10
DEFENDANT:
CASE NUMBER: 4: 13 CR 40016 - 01                                  - TSH
DISTRICT:     MASSACHUSETTS

                                                          STATEMENT OF REASONS

VII COURT DETERMINATIONS OF RESTITUTION

       A    G     Restitution Not Applicable.
                                                    237,094.30
       B    Total Amount of Restitution:

       C    Restitution not ordered (Check only one.):

            1     G    For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because the number of
                       identifiable victims is so large as to make restitution impracticable under 18 U.S.C. § 3663A(c)(3)(A).

            2     G    For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because determining complex
                       issues of fact and relating them to the cause or amount of the victims’ losses would complicate or prolong the sentencing process to a degree
                       that the need to provide restitution to any victim would be outweighed by the burden on the sentencing process under 18 U.S.C. § 3663A(c)(3)(B).

            3     G    For other offenses for which restitution is authorized under 18 U.S.C. § 3663 and/or required by the sentencing guidelines, restitution is not
                       ordered because the complication and prolongation of the sentencing process resulting from the fashioning of a restitution order outweigh
                       the need to provide restitution to any victims under 18 U.S.C. § 3663(a)(1)(B)(ii).

            4     G    Restitution is not ordered for other reasons. (Explain.)




       D    G     Partial restitution is ordered for these reasons (18 U.S.C. § 3553(c)):



VIII ADDITIONAL FACTS JUSTIFYING THE SENTENCE IN THIS CASE (If applicable.)




                    Sections I, II, III, IV, and VII of the Statement of Reasons form must be completed in all felony cases.

Defendant’s Soc. Sec. No.:       XXX-XX-XXXX                                                         Date of Imposition of Judgment
                                                                                                       07/28/15
Defendant’s Date of Birth:       00/00/81
                                                                                                       /s/ Timothy S. Hillman
Defendant’s Residence Address:         Federal Custody                                               Signature of Judge
                                                                                                The Honorable Timothy S. Hillman                U.S. District Judge
Defendant’s Mailing Address:                                                                         Name and Title of Judge
                                       Same as above
                                                                                                     Date Signed 8/18/15
